Title: To Thomas Jefferson from Joshua Dodge, 27 September 1821
From: Dodge, Joshua,Oxnard, Thomas
To: Jefferson, Thomas





Shipped in good Order, and well conditioned, by Dodge & Oxnard by order, for account & risk of Thomas Jefferson Esqr of Monticello (Virginia) in and upon the Brigantine called the Packer of Newbury Port of the burden of — tons, whereof is Master for this present Voyage Geo. Campbell of — now in the Harbour of Marseilles and bound for Boston—: To say,TJ No 1 a 3.Three Cases each contg fifty Bottles Red Ledanon Wine. in all one hundred & fifty Bottles.TJ No 4 a 15Twelve Cases each contg twelve Bottles Bergasse’s Red Wine. togr one hundred & forty four Bottles.TJ. No 16 a 18.Three cases white wine of Limoux together one hundred & fifty BottlesTJ No 19 a 21.Three Cases Muscat de Rivesaltes. together one hundred & fifty BottlesTJ. No 22 a 23Two Cases each contg twelve Bottles Superfine olive oilTJ. No 24—One Case contg MacaroniTJ. No 25—One Case contg Six Double Bottles Anchoviesbeing marked and numbered as in the Margin, and are to be delivered, in the like good Order and well conditioned, at the aforesaid Port of Boston (the Danger of the Seas only excepted) unto the Collector of said Port or to his Assigns, he or they paying Freight for the said Goods fourteen Dollars per ton with ten Pr % Primage and Average.—In Witness whereof, the Master of the said Brigantine hath affirmed to four Bills of Lading of this Tenor and Date; One of which being accomplished, the other three to stand void.Dated in Marseilles 27 Septr 1821.G. P. Campbell